           Case 1:18-cv-01788-NRB Document 34 Filed 05/06/19 Page 1 of 2
          Case 1:18-cv-01788-NRB Document 35 Filed 05/06/19 Page 1 of 2



 UNITED STA TES DISTRJCT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X   Case No. 18-cv-01788
 RUBELYS ALMONTE CHAPMAN,

                               ~laintiff,
                                                                             ' .
                                                                             DOCCMENT                      I
                                                                                                           I'



                                                                             ELECTRONICALLY FILED
               -vs-
                                                                             DOC#:       \ ,
 FIRST CARE OF NEW YORK, INC.,                                               DATE FILED:       VJ\\Q\\l\
 ANTHONY RICCOBONO, JANE DOE 1, Said
 Name being Fictitious and Unknown, JANE DOE
 2, Said Name being Fictitious and Unknown,

                                 Defendants,
 -------------------------------- ·________________ I ·-X
                                            [PROMSED] ORDER
        On April 30, 2019, the Parties in this Fair Labor Standards Act case filed a settlement
agreement (Doc. #33-1 ), and a joint statement explaining the basis for the agreement (Doc. # 33),
as required by Cheeks v. Freeport Pancake House, Inc., 796 F.3d. 199 (2d Cir. 2015).
        As an initial matter, The Parties have executed a separate settlement agreement to resolve
Plaintiffs discrimination claims asserted in the Complaint. Courts in this Circuit have found
bifurcated settlement arrangements, whereby parties submit their FLSA settlement agreement for
court approval and settle non-FLSA claims, including discrimination claims, by private agreement,
acceptable. See, e.g., Abrar v. 7-Eleven, Inc., No. 14-cv-6315 (ADS) (AKT), 2016 U.S. Dist.
LEXIS 50416, at *2-3 (E.D.N.Y. Apr. 14, 2016); Santos v. Yellowstone Props., 2016 U.S. Dist.
LEXIS 61994, at *3-4 n.1 (S.D.N.Y. May 10, 2016). The Court finds that the dismissal of
employment discrimination claims does not require judicial review and thus will not review that
agreement.
        The Court has carefully reviewed the settlement agreement between the parties and has
considered the following factors: (i) the parties' position as to the proper valuation of plaintiffs
claims; (ii) the risks and costs of continuing to litigate; (iii) that the parties were represented by
counsel throughout the litigation; (iar.v•) that the Comt reconnncncled the settlemoHt in tbi~ actiaDi,/
(;,,) that Plaintiff no longer works for the Defendants; (v/) the Plaintiff is receiving approximately
60% of her FLSA claims with full liquidated damages; and (vii) the fact that this agreement does
not contain a confidentiality clause.
         Case 1:18-cv-01788-NRB Document 34 Filed 05/06/19 Page 2 of 2
         Case 1:18-cv-01788-NRB Document 35 Filed 05/06/19 Page 2 of 2



       Based on the foregoing, the Court finds the settlement agreement is fair and reasonable,
and the product of arm's-length negotiation, not fraud or collusion.
       Additionally, the Court finds the attorneys' fees, which are one-third of the recovered
amount, plus costs expended in the prosecution of the case to be fair and reasonable under the
circumstances.


                                         CONCLUSION


       The Parties' settlement agreement (Doc # 33-1) is APPROVED, and the case is
DISMISSED WITH PREJUDICE.              All scheduled appearances are cancelled. Any pending
motions are moot.
       The Clerk is instructed to close the case.


Dated: New York, New York
       May_L,2019




                                                    2
